Citation Nr: 1546255	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a lumbar and thoracic sprain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 2001 to September 2004, and from January 2007 to June 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO denied a rating in excess of 10 percent for a lumbar and thoracic sprain.  A notice of disagreement (NOD) was received in February 2010.  A statement of the case (SOC) was issued in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.

For reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran was most recently evaluated for his thoracic and lumbar sprain disability in October 2009.  Thus, the Board observes that it has been more than six years since the Veteran has undergone a comprehensive examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (1995).  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159 (2015); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, in an October 2015 correspondence, the Veteran's representative claimed that the Veteran's disability on appeal has worsened since his last VA examination in January 2010.  

Accordingly, given the allegations as to a possible increase in severity of the disability, as well as the length of time since the last examination, the Board finds that a new and contemporaneous examination is in order to determine the current manifestations and level of severity of the Veteran's service-connected thoracic and lumbar sprain.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Erie, Pennsylvania, dated through October 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Erie VAMC (and any other VA facility(ies), all pertinent, outstanding records of evaluation and/or treatment of the Veteran since October 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).


The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

As a final point, the Board notes that April 2011 SOC contained in the claims file appears to be missing page nine.  Or remand, the AOJ should provide the Veteran with a complete copy of the April 2011 SOC, and undertake appropriate action to ensure that a complete copy of the SSOC is uploaded to the Veteran's VBMS file.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Provide the Veteran and his representative with a complete copy of the April 2011 SOC.

2.  Obtain from the Erie VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since  October 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo a VA spine examination by an appropriate medical professional..

The contents of the entire claims file (currently, paper and electronic) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify any chronic neurological manifestation(s) of the service-connected lumbar and thoracic spine disability.  For each identified manifestation, the examiner should indicate whether such manifestation constitutes a separately ratable disability; and, if so, should provide an assessment of the severity of the manifestation as mild, moderate, moderately severe, or severe.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar and thoracic spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should determine whether the Veteran has a current diagnosis of disc disease.  If the Veteran has disc disease, the examiner should state whether the disc disease represents a progression of, or a more appropriate characterization for, the Veteran's service-connected lumbar and thoracic sprain.

If so, considering all orthopedic and neurological findings, the examiner should render findings appropriate for evaluating the disability as intervertebral disc syndrome (IVDS), commenting as to the total duration and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months: (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

If not, the physician should indicate whether it is medically possible to distinguish the symptoms and effects of disc disease or disc impairment from those attributable to the service-connected lumbar and thoracic sprain

Finally, the examiner should indicate whether, considering all pertinent lay and medical evidence, there has/have been any change(s) in the severity of the service-connected lumbar and thoracic sprain since September 10, 2008 (one year prior to the September 10, 2009 claim for increase).  If so, the examiner should identify the approximate date(s) of any such change(s), and provide an assessment of the severity of the disability for each date.

All examination findings/testing results, along with complete rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

